265 S.W.3d 881 (2008)
In the Matter of the Care and Treatment of Michael ALLISON.
No. ED 89274.
Missouri Court of Appeals, Eastern District, Division Four.
October 7, 2008.
Emmett D. Queener', Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Alana M. Barragan-Scott; Assistant Attorney General, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Michael Allison (Allison) appeals from the court's Judgment and Commitment Order (judgment) based upon a jury verdict and finding Allison to be a sexually violent predator and ordering him committed to the custody of the director of the Department of Mental Health.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).